 


116 HRES 754 EH: Expressing the sense of the House of Representatives that the United States should continue to support the people of Nicaragua in their peaceful efforts to promote democracy and human rights, and use the tools under United States law to increase political and financial pressure on the government of Daniel Ortega.
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 754 
In the House of Representatives, U. S.,

March 9, 2020
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United States should continue to support the people of Nicaragua in their peaceful efforts to promote democracy and human rights, and use the tools under United States law to increase political and financial pressure on the government of Daniel Ortega. 
 
 
Whereas the government of Daniel Ortega has concentrated power and brought about the progressive deterioration of democratic conditions in Nicaragua;  Whereas recent elections in Nicaragua, including the 2016 Presidential elections, have been marred by irregularities and characterized by significant restrictions on the participation of opposition parties and the absence of credible international and local electoral observers;  
Whereas Nicaraguan security forces, parapolice, and other actors working under the direction of the Ortega regime committed gross violations of human rights and acts of repression, resulting in more than 325 deaths, over 2,000 injuries, and at least 800 arbitrary detentions during the peaceful protests that took place in 2018, according to the Organization of American States;  Whereas a report by the Interdisciplinary Group of Independent Experts, appointed by the Organization of American States Inter-American Commission on Human Rights, determined that the Ortega regime used deliberate, lethal force against protesters and committed acts of torture that meet the international legal standard of crimes against humanity;  
Whereas an estimated 62,000 Nicaraguans fled the country between April 2018 and April 2019, according to the United Nations High Commissioner for Refugees;  Whereas the Ortega government reneged on its commitment in 2019 to release all political prisoners by releasing just 392 people, of which 286 were released to house arrest with charges still pending, while the Blue and White National Unity coalition alleges that there remain at least 56 political prisoners as of February 15, 2020;  
Whereas a United States citizen and Navy veteran, 57-year-old Eddy Montes, was shot and killed while in the custody of the Nicaraguan police at La Modelo Prison on May 16, 2019;  Whereas the government of Daniel Ortega has severely restricted freedom of the press by closing five local television stations, attacking independent radio stations, arbitrarily detaining journalists, and illegally restricting print supplies from entering the country;  
Whereas the Ortega regime has violated the economic and political rights protections of indigenous communities, rural campesinos, land rights defenders, and those living in the Caribbean Autonomous Regions of Nicaragua;  Whereas, on November 27, 2018, Executive Order No. 13851 was issued, which blocks the property of certain persons contributing to the situation in Nicaragua, and its application was expanded on September 4, 2019;  
Whereas the Departments of State and the Treasury have imposed targeted sanctions on over 20 Nicaraguan individuals and entities, including First Lady and Vice President Rosario Murillo and Daniel Ortega’s son, Laureano Ortega, as well as Nicaragua’s Banco Corporativo (Bancorp);  Whereas the bipartisan Nicaraguan Investment Conditionality Act (NICA Act), was signed into law on December 20, 2018, allowing the Department of the Treasury to sanction non-United States persons implicated in egregious human rights abuses and corruption in Nicaragua;  
Whereas, in June 2019, Canada imposed sanctions on 12 members of the Nicaraguan Government engaged in gross and systemic human rights violations;  Whereas the Ortega government has not complied with efforts of the commission appointed by the Permanent Council of the Organization of American States seeking a peaceful resolution to the social and political crisis;  
Whereas, on September 15, 2019, the Ortega government denied entry into the country to an official Organization of American States delegation mission; and  Whereas, beginning on November 14, 2019, Nicaraguan police conducted attacks on churches throughout the country, cut water to hunger strikers barricaded inside a church in Masaya, and arrested 13 people attempting to bring them water: Now, therefore, be it 
 
That the House of Representatives— (1)calls on the Nicaraguan Government to immediately release all political prisoners without conditions and cease all acts of violence, repression, and intimidation against dissenting voices in Nicaragua;  
(2)condemns the Nicaraguan Government’s continued failure to comply with agreements made with the Organization of American States;  (3)urges the Ortega government to respect Nicaraguans’ constitutional rights and implement electoral reforms including free, fair, multiparty elections open to international observers, in compliance with the agreement reached through negotiations with the Civic Alliance for Justice and Democracy and the Blue and White National Unity (UNAB) in March 2019;  
(4)expresses full support for the people of Nicaragua, Nicaraguan independent media, and Nicaraguan civil society organizations that are working for a peaceful return to democratic order in Nicaragua;  (5)recognizes and supports efforts of the United States Government to promote democracy in Nicaragua and hold corrupt actors and human rights abusers in the Nicaraguan Government accountable for their actions;  
(6)urges the United States Government to continue to apply pressure on the Ortega government and consider additional sanctions against those Nicaraguan officials who have violated the human rights of their citizens or committed acts of significant corruption; and  (7)urges the international community to hold the Ortega government accountable for human rights abuses, including attacks on religious freedom, and restrict its access to foreign financing unless or until it allows for free, fair, and prompt elections monitored by credible international and local electoral observers.  
 
Cheryl L. Johnson,Clerk.
